10/10/2017


                                          DA 17-0083
                                                                                           Case Number: DA 17-0083

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         2017 MT 251N



KING ARTHUR PARK, LLP,

              Plaintiff and Appellee,

         v.

DANIEL W. ROSECRANCE,

              Defendant and Appellant.



APPEAL FROM:            District Court of the Eighteenth Judicial District,
                        In and For the County of Gallatin, Cause No. DV 16-866C
                        Honorable John C. Brown, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                        Daniel W. Rosecrance, Self-Represented, Belgrade, Montana

                For Appellee:

                        Paul Grigsby, PLLC, Attorney at Law, Bozeman, Montana



                                                    Submitted on Briefs: July 26, 2017

                                                               Decided: October 10, 2017


Filed:

                        __________________________________________
                                          Clerk
Justice Laurie McKinnon delivered the Opinion of the Court.

¶1        Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2        Daniel W. Rosecrance and Brenda Carson (together, Rosecrance) appeal an order

of the Eighteenth Judicial District Court, Gallatin County, dismissing their appeal. We

affirm.

¶3        Defendant Rosecrance rented a mobile home lot (Lot) from Plaintiff King Arthur

Park, LLP (King Arthur). On May 23, 2016, King Arthur filed a complaint against

Rosecrance in Justice Court seeking possession of the Lot and money damages.

Rosecrance was served on June 2, 2016, and thereafter had ten days to respond. Rosecrance

did not respond or otherwise appear. Subsequently, on June 27, 2016, King Arthur asked

the Justice Court to enter default, which it did on June 30, 2016. Approximately three

months later King Arthur filed a Motion for Default Judgment in Justice Court, which was

granted on October 3, 2016. On October 7, 2016, Rosecrance was served with the default

judgment and eviction orders.

¶4        Rosecrance appeared before the Justice Court for the first time on October 14, 2016,

when he filed a document describing alleged agreements made between Rosecrance’s

company, Wolf Song, and King Arthur. Rosecrance also filed a document containing

multiple attachments on November 7, 2016. Both documents made factual allegations and


                                               2
cited various statutes, but neither mentioned the June entry of default or the October default

judgment.

¶5     On November 7, 2016, the Justice Court issued writs of assistance to have

Rosecrance removed from the Lot, and the Sheriff removed Rosecrance on November 9,

2016. Rosecrance then filed a notice of appeal on November 13, 2016, and the case was

subsequently transferred to District Court on November 17, 2016. In District Court,

Rosecrance filed an Emergency Rule 60(b) Motion for Relief from Judgment or Order

(Rule 60(b) Motion) on November 21, 2016. The District Court reasoned, and we agree

from our review of the record, that Rosecrance intended the Rule 60(b) Motion to serve as

an appeal from the Justice Court’s October 3, 2016, entry of default judgment in King

Arthur’s favor. King Arthur responded, asking the District Court to dismiss Rosecrance’s

Rule 60(b) Motion. The District Court dismissed Rosecrance’s appeal on two grounds:

(1) for failure to file a timely appeal pursuant to § 25-33-102, MCA; and (2) because the

Justice Court’s judgment was not appealable pursuant to § 25-33-303, MCA.

¶6     Rosecrance appeals the District Court’s dismissal of his appeal from Justice Court.

Rosecrance raises multiple issues on appeal, including arguments that the District Court

failed to admit or consider offered evidence; King Arthur’s original complaint and

summons were based on fraudulent statements; he was denied discovery; King Arthur

engaged in unfair and deceptive trade practices; and Due Process required an evidentiary




                                              3
hearing prior to the District Court’s Judgment. King Arthur argues the District Court

properly dismissed Rosecrance’s appeal from Justice Court.1

¶7     This Court does not consider “issues not raised before the trial court and new legal

theories,” State v. Montgomery, 2010 MT 193, ¶ 11, 357 Mont. 348, 239 P.3d 929, and

therefore we focus our decision today on whether the District Court’s dismissal of

Rosecrance’s appeal was proper. First, we consider whether the District Court correctly

dismissed Rosecrance’s appeal from Justice Court pursuant to § 25-33-102, MCA. Section

25-33-102, MCA, requires a party appeal a justice court’s judgment to district court “within

30 days after the rendition of the judgment.” A party’s right of appeal from justice court

to district court is purely statutory. Guethlein v. Family Inn, 2014 MT 121, ¶ 11, 375 Mont.
100, 324 P.3d 1194. Therefore, a district court only has jurisdiction over a matter from

justice court if the matter is appealed within the statutorily prescribed time period.

Guethlein, ¶ 11. The Justice Court entered default judgment on October 3, 2016, and

Rosecrance was served with the judgment on October 7, 2016. Rosecrance filed a notice

of appeal on November 13, 2016, and then filed the Rule 60(b) Motion on November 21,

2016. Rosecrance did not appeal the Justice Court’s judgment to the District Court within

30 days of the Justice Court’s judgment. Therefore, Rosecrance’s appeal was not timely.

The District Court properly dismissed Rosecrance’s appeal pursuant to § 25-33-102, MCA.




1
  Rosecrance requested a time extension to file his reply brief. This Court granted the time
extension and Rosecrance’s reply brief was due June 16, 2017. Rosecrance did not file his reply
brief by the deadline, but on June 23, 2017, asked for another time extension. This Court denied
the time extension and the case was deemed submitted on Rosecrance’s opening brief and King
Arthur’s answer brief.


                                               4
¶8     Second, we consider whether the District Court correctly determined that the default

judgment in Justice Court was not appealable pursuant to § 25-33-303, MCA. Section

25-33-303, MCA, only allows a party to appeal a justice court’s judgment by default “on

questions of law which appear on the face of the papers or proceedings” or when the justice

court “abused its discretion in setting aside or refusing to set aside a default or judgment.”

Upon review of the record, there were no questions of law presented on the face of the

Justice Court’s papers or proceedings. Rosecrance’s factual allegations and citations to

various sections of Montana Code Annotated do not present questions of law that the

District Court can review. Furthermore, the Justice Court did not abuse its discretion in

refusing to set aside the default or judgment, because Rosecrance never requested the

Justice Court do so. The District Court properly determined the default judgment was not

appealable pursuant to § 25-33-303, MCA.

¶9     We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. This appeal presents

no constitutional issues, no issues of first impression, and does not establish new precedent

or modify existing precedent.

¶10    Affirmed.

                                                  /S/ LAURIE McKINNON

We Concur:

/S/ JAMES JEREMIAH SHEA
/S/ MICHAEL E WHEAT
/S/ BETH BAKER
/S/ JIM RICE



                                              5